Title: To John Adams from C. W. F. Dumas, 21 June 1785
From: Dumas, C. W. F.
To: Adams, John


          
            Monsieur,
            Lahaie 21 Juin 1785
          
          L’Expéditeur à Rotterdam de nos Messrs. d’Amsterdam, m’apprend qu’il a reçu les Passeports de L. H. P. que je lui avois envoyés pour vos effets; que le vaisseau qui en est chargé est déjà descendu la Riviere; & qu’il a envoyé Aux dits Sieurs les connoissemens & le suivi de tout.
          Je résume aujourd’hui les honorées vôtres du 3, 10 & 14 court.
          J’ai vu avec Intérêt & plaisir la relation que V. E. a eu la bonté de me faire de votre audience & réception.
          J’ai été ce matin chez Mr. le Greffier, com̃e il m’en avoit prié; mais des affaires inopinées l’ayant obligé de sortir, il m’a fait prier de revenir demain ou après-demain. Du reste vous pouvez, Monsieur, regarder l’affaire dont il s’est agi com̃e entierement finie à la satisfaction réciproque.
          Je trouve com̃e V. E. que votre apparition vous attirera bien des Observateurs, tant malévoles que bénévoles. Vous avez raison de mépriser les premiers: car il n’auront jamais de leur côté que le rire des sots; & vous savez les paroles de l’Evangile, “que bienheureux sont ceux dont on parle mal en mentant.”
          Je ne suis nullement surpris que vous goûtiez Mr. De L.: il ne le sera pas non plus, quand vous lui apprendrez, que Mr. son frere a eu sa bonne & docte part à la chicane Diplomatique qui vous a été suscitée. Je suis avec grand respect, De Votre Excellence le très-humble & très-obéissant serviteur
          
            Cwf Dumas
          
         
          TRANSLATION
          
            Sir
            The Hague, 21 June 1785
          
          The shipper in Rotterdam of our gentlemen of Amsterdam informs me that he received the passports from Their High Mightinesses which I had sent him for your effects, that the ship charged with them has already descended the river, and that he has sent to said gentlemen the receipts and accounting of everything.
          I return today to your honored letters of the 3d, 10th, and 14th of this month.
          I read with interest and pleasure the account of your audience and reception, which your excellency had the goodness to send me.
          This morning I called on the secretary, as he had requested, but some unexpected affairs having obliged him to go out, he requested me to return tomorrow or the day after tomorrow. You may rest assured, sir, that the affair in question is altogether concluded to mutual satisfaction.
          I find, like your excellency, that your appearance will attract a good many observers, malevolent and benevolent alike. You are right to disdain the former, for they will never have anything but the laugh of fools on their side; and you are familiar with the words of the gospel, that “blessed are those against whom evil things are falsely said.”
          I am in no way surprised that you appreciate Mr. Lynden; nor will he be when you inform him that his brother had a good and wise part in the diplomatic chicanery generated for you. With great respect, I remain your excellency’s most humble and most obedient servant
          
            Cwf Dumas
          
        